76 F.3d 371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Morris COCHRAN, Plaintiff-Appellant,v.Charles MASSENBURG;  Bryon Herbel, Dr., Defendants-Appellees.
No. 95-7758.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 18, 1996.Decided:  February 8, 1996.

Robert Morris Cochran, Appellant Pro Se.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. § 1983 (1988) action as frivolous pursuant to 28 U.S.C. § 1915(d) (1988).   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, although we grant Appellant's motion to proceed in forma pauperis, we affirm on the reasoning of the district court.   Cochran v. Massenburg, No. CA-95-883-5-BO (E.D.N.C. Oct. 20, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED